DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on February 18, 2022, with respect to objections to claims 10 and 21 have been considered and are persuasive. Objections to claims 10 and 21 have been withdrawn, with the exceptions noted below.
4. Applicant's arguments regarding rejection of claims 1, 10, and 21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, applicant argues claim 1 is in condition for allowance, because applied references Moulsley ‘919 (US 10,009,919, First Embodiment) and Hellge ‘279 (US 2018/0367279) do not disclose “determining, by the terminal device, a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the detected DCI” and “detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology comprising the number of OFDM Remarks, page 6, lines 26-30, page 7, para 1-2).
	 First, applicant argues that Moulsley ‘919 and Hellge ‘279 do not disclose “determining, by the terminal device, a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the detected DCI” (See Remarks, page 6, lines 26-30, page 7, para 1). Examiner notes that applicant’s argument is moot because it does not apply to any combination of the references being used in the current rejection. Examiner has applied Chen ‘311 (US 2016/0345311) to clearly teach “determining, by the terminal device, a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the detected DCI” (FIG. 7, para 23 and 77; UE determines the length of the TTI in OFDM symbols, according to the CRC mask of the DCI).
	Second, applicant argues that Moulsley ‘919 and Hellge ‘279 do not disclose “detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology comprising the number of OFDM symbols and configured to transmit the data and the DCI” (See Remarks, page 6, lines 26-30, page 7, para 1). Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology comprising the number of OFDM symbols and configured to transmit the data and the DCI,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
and wherein the numerology is configured to transmit the data and the DCI.” Further, examiner notes that Moulsley ‘919 teaches detecting, by the terminal device, the data sent by the network device or sending, by the terminal device, the data to the network device, according to a numerology (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated resources are used for the UL transmission; thus, the UE sends data on resources indicated in the numerology that is the DCI format comprised in the DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) and wherein the numerology is configured to transmit the data (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; eNB sends to the UE scheduling information that is resource allocation information for DL and UL traffic, in the form of DCI, over a PDCCH; the resource allocation information is contained in the DCI format of the DCI; the UE detects the DCI sent by the eNB to schedule traffic data; thus, the DCI format of the DCI is configured to be used in data transmission). Furthermore, examiner notes that the introduced reference Chen ‘311 teaches detecting the data or sending the data, according to a numerology comprising the number of OFDM symbols (para 23-24 and 77; the UE determines the TTI for data resources, by determining the length of the TTI in OFDM symbols, where the UE uses the resources to communicate data) and wherein the numerology is configured to transmit the DCI (para 52-54; the base station scrambles the DCI using an associated paging radio network temporary identifier (P-RNTI); the base station transmits the scrambled DCI to the UE; the UE attempts to descramble communication signals in a common search space (CSS), using a configured P-RNTI, to determine whether the CSS includes the DCI; thus, the P-RNTI numerology is configured to transmit the DCI from the base station to the UE).
B. § 103 rejection of claims 10 and 21
Regarding claims 10 and 21, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10 and 21.

Claim Objections
5.	Claims 2, 11, and 21 are objected to because of the following informalities:  
“A number of the OFDM symbols" in claim 2 (line 2) and claim 11 (lines 1-2) should be replaced with - - the number of the OFDM symbols - - to be consistent with the first citation of “a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols" in claim 1 (lines 4-5) and claim 10 (line 7), respectively.
Claim 21 (line 10) recites “the numerology” and it should be - - a numerology - -, as “the numerology” lacks antecedent basis.

Claim Rejections - 35 USC § 112(a)
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-2, 10-11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (lines 9-10), claim 10 (lines 11-12), and claim 21 (lines 12-13) recite “wherein the numerology is configured to transmit the data and the DCI.” However, the specification fails to show the numerology configured to transmit the DCI. While the specification teaches a numerology configured to transmit data according to a detected DCI (see Specification, page 2, para 1 and 4-7, page 19, para 4 and 6-9), the specification does not disclose “wherein the numerology is configured to transmit […] the DCI.”
Claims 2 and 11 are rejected as being dependent of rejected claims.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 10-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919 (US 10,009,919, First Embodiment; “Moulsley ‘919”), in view of Chen ‘311 (US 2016/0345311, “Chen ‘311”).
Regarding claims 1 and 10, Moulsley ‘919 discloses a terminal device (col. 15:37-45; terminal UE), comprising:
a processor (col. 15:37-45 and 22:32-36; UE comprises a processor); and
a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions (col. 15:37-45 and 22:32-36; UE features are implemented in hardware, including a processor; although the reference does not explicitly disclose a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions, it is inherent in the reference that the UE comprises a memory storing a program which is executed by the processor in order for the processor to perform actions, because a processor in a device requires instructions to execute in order to implement features of the device, and because such instructions are required to be stored in a memory that the processor accesses in order to access the instructions and implement the features) comprising:
detecting Downlink Control Information (DCI) sent by a network device and configured to schedule data (col. 3:59-67, 4:1-10, and 15:37-59; eNB sends to the UE scheduling information for DL and UL traffic, in the form of DCI, over a PDCCH; the UE detects the DCI sent by the eNB to schedule traffic data); and
detecting the data sent by the network device or sending the data to the network device, according to a numerology (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated resources are used for the UL transmission; thus, the UE sends data on resources indicated in the numerology that is the DCI format comprised in the DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
wherein the numerology is configured to transmit the data (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; eNB sends to the UE scheduling information that is resource allocation information for DL and UL traffic, in the form of DCI, over a PDCCH; the resource allocation information is contained in the DCI format of the DCI; the UE detects the DCI sent by the eNB to schedule traffic data; thus, the DCI format of the DCI is configured to be used in data transmission).
However, Moulsley ‘919 does not specifically disclose determining a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the DCI. Further, although 
Chen ‘311 teaches determining a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the DCI (FIG. 7, para 23 and 77; UE determines the length of the TTI in OFDM symbols, according to the CRC mask of the DCI); and
detecting the data or sending the data, according to a numerology comprising the number of OFDM symbols (para 23-24 and 77; the UE determines the TTI for data resources, by determining the length of the TTI in OFDM symbols, where the UE uses the resources to communicate data),
wherein the numerology is configured to transmit the DCI (para 52-54; the base station scrambles the DCI using an associated paging radio network temporary identifier (P-RNTI); the base station transmits the scrambled DCI to the UE; the UE attempts to descramble communication signals in a common search space (CSS), using a configured P-RNTI, to determine whether the CSS includes the DCI; thus, the P-RNTI numerology is configured to transmit the DCI from the base station to the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moulsley ‘919’s terminal device that detects DCI, to include Chen ‘311’s UE that determines the length of the TTI in OFDM symbols, Chen ‘311, para 5).
Regarding claims 2 and 11, Moulsley ‘919 in combination with Chen ‘311 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
	Further, Moulsley ‘919 discloses wherein determining a number of the OFDM symbols in the TTI according to the CRC code of the DCI comprises:
determining the numerology configured to transmit the data from multiple predefined numerologies according to the detected DCI (col. 10:47-54 and 15:37-59; the UE decodes the received PDCCH message to decode the DCI format of a number of DCI formats, where the DCI formats are predefined).
Regarding claim 21, Moulsley ‘919 discloses a network device (col. 15:37-45; eNB), comprising:
a processor (col. 15:37-45 and 22:32-36; eNB comprises a processor); and
a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions (col. 15:37-45 and 22:32-36; eNB features are implemented in hardware, including a processor; although the reference does not explicitly disclose a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions, it is inherent in the reference that the eNB comprises a memory storing a program which is executed by the processor in order for the processor to perform actions, because a processor in a device requires instructions to execute in order to implement features of the device, and because such instructions are required to be stored in a memory that the processor accesses in order to access the instructions and implement the features) comprising:
col. 3:59-67, 4:1-10, and 15:37-59; eNB sends to the UE scheduling information for DL and UL traffic, in the form of DCI, over a PDCCH; the UE detects the DCI sent by the eNB to schedule traffic data); and
transmitting the data to the terminal device according to the numerology and the DCI (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated resources are used for the DL transmission from the eNB to the UE; thus, the eNB transmits data to the UE on resources indicated in the numerology that is the DCI format comprised in the DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or receiving the data transmitted by the terminal device according to a numerology comprising the number of OFDM symbols,
wherein the numerology is configured to transmit the data (col. 3:59-67, 4:1-10, 15:37-59, and 16:49-56; eNB sends to the UE scheduling information that is resource allocation information for DL and UL traffic, in the form of DCI, over a PDCCH; the resource allocation information is contained in the DCI format of the DCI; the UE detects the DCI sent by the eNB to schedule traffic data; thus, the DCI format of the DCI is configured to be used in data transmission).
However, Moulsley ‘919 does not specifically disclose the DCI being used by the terminal device to determine a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the DCI. Further, although Moulsley ‘919 discloses transmitting the data to the terminal device according to the numerology and the DCI or receiving the data transmitted by the 
Chen ‘311 teaches the DCI being used by the terminal device to determine a number of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a Transmission Time Interval (TTI) according to a Cyclic Redundancy Check (CRC) code of the DCI (FIG. 7, para 23 and 77; UE determines the length of the TTI in OFDM symbols, according to the CRC mask of the DCI); and
wherein the numerology is configured to transmit the DCI (para 52-54; the base station scrambles the DCI using an associated paging radio network temporary identifier (P-RNTI); the base station transmits the scrambled DCI to the UE; the UE attempts to descramble communication signals in a common search space (CSS), using a configured P-RNTI, to determine whether the CSS includes the DCI; thus, the P-RNTI numerology is configured to transmit the DCI from the base station to the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moulsley ‘919’s network device that transmits DCI, to include Chen ‘311’s UE that determines the length of the TTI in OFDM symbols, according to the CRC mask of the DCI. The motivation for doing so would have been to provide lower latency in wireless communication systems (Chen ‘311, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474